Title: 1779. June 30. Wednesday.
From: Adams, John
To: 


       Mr. Marbois, this Morning, upon my Enquiry, told me, that the Chevalier de la Luzerne is the Grandson of the famous Chancelier de la Moignon by his Mothers Side. That the Marchall Broglie is a Cousin to the Chevalier.
       He also told me, that he himself, Mr. Marbois, was born in Metz, where the Comte de Broglie is Commandant. That going lately to Metz to be admitted a Counsellor in Parliament, he journeyed in Company with the Comte.
      